DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Amendment, filed on 06/04/21, have been entered.
According to the Amendment, claims 1-21 were pending.  Claims 1-4, 6, 7, 8, 10, 14-21 have been amended.  No claims have been added.  Thus, claims 1-21 are pending.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on an automated storage and retrieval system and recites, in part, “wherein the grid comprises a plurality of transfer columns for temporarily storing storage containers when in transit between the storage columns and the at least one port, wherein the container handling vehicles are arranged to transport the storage containers between the storage columns and the transfer columns, and wherein the automated storage and retrieval system comprises a port access vehicle [[is]] arranged to transport the storage containers between the transfer columns and the at least one port in a plane located above the container handling vehicles.”
These limitations, either alone or in combination, when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-14 which depend therefrom.
Secondly, independents claims 15 and 17 are allowable as each one recites features similar to those above in claim 1.  Claims 16 and 18-21 are allowable as they depend from claims 8 and 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE O LOGAN/Primary Examiner, Art Unit 3651